ORDER

PER CURIAM.
Philip Smith (Movant) appeals from the judgment denying his Rule 24.085 motion for post-conviction relief without an evi-dentiary hearing. Movant contends the motion court erred in denying his claims that: (1) his guilty plea was uninformed and involuntary because neither counsel nor the court advised him of the applicable 40% minimum prison term he would be required to serve pursuant to Section 558.019 RSMo 1994; and (2) his counsel was ineffective, and his plea was rendered uninformed and involuntary, in that counsel failed to seek a mental evaluation based on Movant’s history of schizophrenia to investigate his capacity to understand the proceedings and a possible defense of mental defect.
*625We have reviewed the briefs of the parties and record on appeal, and we conclude that the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).